DETAILED ACTION
This action is in response to amendments filed December 17th, 2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of claims
Claims 1-15 are pending.
Claim Rejections - 35 USC § 102
Claims 1, 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satoh et al. (US 4,231,673; hereinafter Satoh).
Regarding claim 1, Satoh discloses a ball socket assembly (Fig. 1-20), comprising: 
a housing (3) having an inner bore (as seen in the figures) and at least one open end (open top end where shank of ball stud projects out of housing and open bottom end that covered by capture plate 7); 
a ball stud (1) partially received in said inner bore; 
an exit bearing (4) supporting said ball stud and positioned in said inner bore adjacent said at least one open end (it can be seen in Fig. 1, 7 that the exit bearing supports the ball stud in 
said housing being deformed adjacent said at least one open end to capture said exit bearing within said inner bore (lip portions 35 in Fig. 19, 20 are inwardly swaged at the open bottom end, capturing the exit bearing within the inner bore by means of the capture plate; see Col. 7 lines 3-14).
Regarding claim 10, Satoh discloses a ball socket assembly (Fig. 1-20), comprising:
a housing (3) having an inner bore (as seen in the figures) and at least one open end (open top end where shank of ball stud projects out of housing and open bottom end that covered by capture plate 7); 
14Attorney Docket No. 87345-09416 (PA-2019-10143US1)a ball stud (1) having a ball portion (2) and a shank portion , said ball portion being received in said inner bore of said housing, and said shank portion projecting out of said housing through said at least one open end (as seen in Fig. 1, 7); 
said ball portion of said ball stud being supported by an exit bearing (4) which is positioned in said inner bore between said ball portion and said at least one open end of said housing (it can be seen in Fig. 1, 7 that the exit bearing is positioned in said inner bore between the ball portion and the open top end); 
said exit bearing including a plastic piece made of a plastic material (43 see Col. 3 lines 28-36) and a metal piece made of a metal material (41 see Col. 3 lines 28-36), said plastic and 
said metal piece having a semi-conical shape (it can be seen in the figures that the metal piece has a semi-conical shape) and being at least partially embedded within said plastic piece (see Annotated Fig. 4 below) for reinforcing said plastic piece to transfer increased forces between said ball stud and said housing (the metal piece is capable of reinforcing the plastic piece to transfer increased forces between the ball stud and the housing).  

    PNG
    media_image1.png
    312
    307
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 11, Satoh discloses wherein said plastic piece of said exit bearing includes an inner surface with an angled portion which is in direct contact with one hemisphere of said ball portion of said ball stud (see Annotated Fig. 2).  
Regarding claim 12, Satoh discloses wherein said inner surface of said exit bearing further includes a cylindrical portion which is in direct contact with an equator of said ball portion of said ball stud (see Annotated Fig. 2).  
	Regarding claim 13, Satoh discloses a ball socket assembly (Fig. 1-20), comprising:
a housing (3) having an inner bore (as seen in the figures) and at least one open end (open top end where shank of ball stud projects out of housing and open bottom end that covered by capture plate 7); 
a ball stud (1) including a ball portion (2) which is received in said inner bore; 
15Attorney Docket No. 87345-09416 (PA-2019-10143US1)an exit bearing (4) supporting said ball stud and positioned in said inner bore adjacent said at least one open end (it can be seen in Fig. 1, 7 that the exit bearing supports the ball stud in the inner bore and is adjacent the open top end), said exit bearing including a plastic piece (43 see Col. 3 lines 28-36) and a metal piece (41 see Col. 3 lines 28-36); 
said housing being deformed adjacent said at least one open end to capture said exit bearing within said inner bore (lip portions 35 in Fig. 19, 20 are inwardly swaged at the open bottom end, capturing the exit bearing within the inner bore by means of the capture plate; see Col. 7 lines 3-14); 
said plastic piece of said exit bearing presenting a bearing surface which is in slidable contact with said ball portion of said ball stud (see angled and cylindrical portions of inner surface of plastic piece in Annotated Fig. 2); and 
said metal piece having a semi-conical shape (it can be seen in the figures that the metal piece has a semi-conical shape) and, as viewed in cross-section, said metal piece extending generally perpendicularly to at least a portion of a surface-to-surface contact location between said bearing surface of said plastic piece and said ball portion of said ball stud (see Annotated Fig. 5 below) for reinforcing said plastic piece to transfer increased forces between said ball stud and said housing (the metal piece is capable of reinforcing the plastic piece to transfer increased forces between the ball stud and the housing).  

    PNG
    media_image2.png
    453
    756
    media_image2.png
    Greyscale

Annotated Figure 2
Claim Rejections - 35 USC § 103
Claims 1-6, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wood, Jr (US 4,797,019; hereinafter Wood) in view of Smith et al. (US 4,761,083; hereinafter Smith).
Regarding claim 1, Wood discloses ball socket assembly (see Fig. 4), comprising: 
a housing (134) having an inner bore (as seen in Fig. 4) and at least one open end (open top end through which shank 158 projects out from and open bottom end which receives member 132); 
a ball stud (124) partially received in said inner bore; 
an exit bearing (126 comprising 172, 174, 176) supporting said ball stud and positioned in said inner bore adjacent said at least one open end (172, 174, 176 of bearing are adjacent the open top end; 172 of bearing is adjacent open bottom end), said exit bearing including a first piece (172) and a metal piece (176; Col. 4 lines 64-66 states it is made of metal) in an overmolded connection with one another (Col. 4 lines 26-27 state the bearing is integrally molded together), and said metal piece having a semi-conical shape (it can be seen in Fig. 4 that the metal piece has a semi-conical shape); and 
said housing being deformed adjacent said at least one open end to capture said exit bearing within said inner bore (radially inwardly extending lip 148; see Col. 3 line 64 – Col. 4 line 3).  
While Wood discloses as the first piece as being made from an elastomeric material (Col. 4 lines 23-25), they do not explicitly disclose wherein the material is plastic.
Smith teaches of a ball socket assembly (Fig. 1-8) having a multi-piece bearing assembly, wherein the bearing comprises elastomeric members 36 and a metal ring 20 (Abstract states the ring is metallic), wherein the elastomeric members are made from well-known plastic materials (Col. 3 lines 32-43), providing a certain amount of lubricity to their inner surfaces (Col. 3 lines 36-38). It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Wood with the teachings of Smith, to make the elastomeric bearing member of wood, out of a well-known plastic material, thereby providing a plastic piece of the exit bearing, as a means to provide a certain amount of lubricity to the inner surface of the plastic piece.
	Regarding claim 2, Wood discloses wherein the housing is deformed to present a radially inward extending lip (148), but does not explicitly disclose wherein the radially inwardly extending lip is in direct contact with a top surface of said exit bearing.
	Smith teaches of a ball socket assembly having a housing with radially inwardly extending lips (38) that are deformed and in direct contact with top surfaces of bearing members (36), as a means to retain the bearing members within the housing (deformation process Col. 3 lines 57-61). It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the housing of Wood with the teachings of Smith, to have a radially inwardly extending lip that is in direct contact with a top surface of the exit bearing, as a means to retain the bearing within the housing.
Regarding claim 3, Wood discloses wherein said plastic piece of said exit bearing has an inner surface which is in direct contact with said ball stud at two spaced apart locations (see Annotated Fig. 6 below).  

    PNG
    media_image3.png
    419
    680
    media_image3.png
    Greyscale

Annotated Figure 3
Regarding claim 4, Wood discloses wherein said inner surface of said plastic piece includes at least one angled portion which is angled relative to a central axis of said inner bore and which is in direct contact with one hemisphere of a ball portion of said ball stud (see Annotated Fig. 7 below).

    PNG
    media_image4.png
    500
    762
    media_image4.png
    Greyscale

Annotated Figure 4
Regarding claim 5, Wood discloses wherein said inner surface of said plastic bearing further includes a cylindrical portion which is in direct contact with an equator of said ball portion of said ball stud (see Annotated Fig. 7).  
	Regarding claim 6, Wood discloses wherein, when viewed in cross-section, said metal piece is angled relative to said at least one angled portion of said inner surface (see Annotated Fig. 8 below).

    PNG
    media_image5.png
    425
    598
    media_image5.png
    Greyscale

Annotated Figure 5
Regarding claim 9, Wood discloses wherein said metal piece has at least one through opening and wherein a plastic material of said plastic piece extends through said at least one through opening (see Annotated Fig. 9 below).  

    PNG
    media_image6.png
    500
    569
    media_image6.png
    Greyscale

Annotated Figure 6
Regarding claim 10, Wood discloses a ball socket assembly (see Fig. 4), comprising:
a housing (134) having an inner bore (as seen in Fig. 4) and at least one open end (open top end through which shank 158 projects out from and open bottom end which receives member 132); 
14Attorney Docket No. 87345-09416 (PA-2019-10143US1)a ball stud (124) having a ball portion (156) and a shank portion (158), said ball portion being received in said inner bore of said housing (as seen in Fig.4), and said shank portion projecting out of said housing through said at least one open end (it can be seen in Fig.4 that the shank portion extends through the open top end); 
said ball portion of said ball stud being supported by an exit bearing (as seen in Fig. 4, exit bearing 126 comprises 172, 174, 176) which is positioned in said inner bore between said ball portion and said at least one open end of said housing (it can be seen in Fig. 4 that the exit bearing is positioned in the inner bore between the ball portion and both the open top and open bottom ends of the housing); 
said exit bearing including a first piece (172) and a metal piece made of a metal material (176; Col. 4 lines 64-66 states it is made of metal), said first and metal pieces being in an overmolding connection with one another (Col. 4 lines 26-27 state the bearing is integrally molded together); and 
said metal piece having a semi-conical shape (it can be seen in Fig. 4 that the metal piece has a semi-conical shape) and being at least partially embedded within said first piece (see Annotated Fig. 10 below) for reinforcing said first piece to transfer increased forces between said ball stud and said housing (the metal piece is capable of reinforcing the first piece to transfer increased forces between the ball stud and the housing).  

    PNG
    media_image7.png
    419
    646
    media_image7.png
    Greyscale

Annotated Figure 7
While Wood discloses as the first piece as being made from an elastomeric material (Col. 4 lines 23-25), they do not explicitly disclose wherein the material is plastic.
Smith teaches of a ball socket assembly (Fig. 1-8) having a multi-piece bearing assembly, wherein the bearing comprises elastomeric members 36 and a metal ring 20 (Abstract states the ring is metallic), wherein the elastomeric members are made from well-known plastic materials (Col. 3 lines 32-43), providing a certain amount of lubricity to their inner surfaces (Col. 3 lines 36-38). It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Wood with the teachings of Smith, to make the elastomeric bearing member of wood, out of a well-known plastic material, thereby providing a plastic piece of the exit bearing, as a means to provide a certain amount of lubricity to the inner surface of the plastic piece.
Regarding claim 11, Wood discloses wherein said plastic piece of said exit bearing includes an inner surface with an angled portion which is in direct contact with one hemisphere of said ball portion of said ball stud (see Annotated Fig. 7).
	Regarding claim 12, Wood discloses wherein said inner surface of said exit bearing further includes a cylindrical portion which is in direct contact with an equator of said ball portion of said ball stud (see Annotated Fig. 7).    
	Regarding claim 13, Wood discloses a ball socket assembly (see Fig. 4), comprising:
a housing (134) having an inner bore (as seen in Fig. 4) and at least one open end (open top end through which shank 158 projects out from and open bottom end which receives member 132); 
a ball stud (124) including a ball portion (156) which is received in said inner bore (as seen in Fig. 4); 
15Attorney Docket No. 87345-09416 (PA-2019-10143US1)an exit bearing (126 comprising 172, 174, 176) supporting said ball stud and positioned in said inner bore adjacent said at least one open end (172, 174, 176 of bearing are adjacent the open top end; 172 of bearing is adjacent open bottom end), said exit bearing including a first piece and a metal piece; 
said housing being deformed adjacent said at least one open end to capture said exit bearing within said inner bore (radially inwardly extending lip 148; see Col. 3 line 64 – Col. 4 line 3); 
said first piece of said exit bearing presenting a bearing surface which is in slidable contact with said ball portion of said ball stud (see angled and cylindrical portions of inner surface of first piece in Annotated Fig. 7); and 
said metal piece having a semi-conical shape (as seen in Fig. 4) and, as viewed in cross-section, said metal piece extending generally perpendicularly to at least a portion of a surface-to-surface contact location between said bearing surface of said first piece and said ball portion of said ball stud (it can be seen in Annotated Fig. 8 that a portion of the metal piece extends generally perpendicular to at least a portion of a surface-to-surface contact location of the angled portion of the inner surface of the first piece) for reinforcing said first piece to transfer increased forces between said ball stud and said housing (the metal piece is capable of reinforcing the first piece to transfer increased forces between the ball stud and the housing).  
While Wood discloses as the first piece as being made from an elastomeric material (Col. 4 lines 23-25), they do not explicitly disclose wherein the material is plastic.
Smith teaches of a ball socket assembly (Fig. 1-8) having a multi-piece bearing assembly, wherein the bearing comprises elastomeric members 36 and a metal ring 20 (Abstract states the ring is metallic), wherein the elastomeric members are made from well-known plastic materials (Col. 3 lines 32-43), providing a certain amount of lubricity to their inner surfaces (Col. 3 lines 36-38). It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Wood with the teachings of Smith, to make the elastomeric bearing member of wood, out of a well-known plastic material, thereby providing a plastic piece of the exit bearing, as a means to provide a certain amount of lubricity to the inner surface of the plastic piece.
Regarding claim 14, Wood discloses wherein said bearing surface of said plastic piece has at least one angled portion which is in direct contact with one hemisphere of said ball portion of said ball stud and which extends at an angle relative to a central axis of said housing (see Annotated Fig. 7) and wherein said metal piece extends generally perpendicularly to said at least one angled portion (see Annotated Fig. 8).  
Regarding claim 15, Wood discloses wherein said bearing surface of said plastic piece further includes a cylindrical portion which is in direct contact with an equator of said ball portion of said ball stud (see Annotated Fig. 7).
Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Satoh in view of Smith.
Regarding claim 2, Satoh discloses wherein said housing is deformed to present a radially inwardly extending lip (as noted in claim 1 above), but does not explicitly disclose wherein the radially inward extending lip is in direct contact with a top surface of said exit bearing.
Smith teaches of a ball socket assembly having a housing with radially inwardly extending lips (38) that are deformed and in direct contact with top surfaces of bearing members (36), as a means to retain the bearing members within the housing (deformation process Col. 3 lines 57-61). It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the housing of Satoh with the teachings of Smith, to have a radially inwardly extending lip that is in direct contact with a top surface of the exit bearing, as a means to retain the bearing within the housing.
Regarding claim 3, Satoh discloses wherein said plastic piece of said exit bearing has an inner surface which is in direct contact with said ball stud at two spaced apart locations (see Annotated Fig. 1 below).  

    PNG
    media_image8.png
    422
    370
    media_image8.png
    Greyscale

Annotated Figure 8
Regarding claim 4, Satoh discloses wherein said inner surface of said plastic piece includes at least one angled portion which is angled relative to a central axis of said inner bore and which is in direct contact with one hemisphere of a ball portion of said ball stud (see Annotated Fig. 2 below).  

    PNG
    media_image9.png
    459
    748
    media_image9.png
    Greyscale

Annotated Figure 9
	Regarding claim 5, Satoh discloses wherein said inner surface of said plastic piece further includes a cylindrical portion which is in direct contact with an equator of said ball portion of said ball stud (see Annotated Fig. 2).  
	Regarding claim 6, Satoh discloses wherein, when viewed in cross-section, said metal piece is angled relative to said at least one angled portion of said inner surface (the portion of the metal piece that is attached to the exterior of the plastic piece where the cylindrical portion is located is angled relative to the angled portion of the inner surface).
	Regarding claim 7, Satoh discloses wherein, said at least one angled portion of said inner surface is at an angle between 15 to 25 degrees relative to the central axis (it can be seen in Annotated Fig. 2 that a portion of the angled portion would be between 15-25 degrees relative to the central axis).
	Regarding claim 8, Satoh discloses further including a backing bearing (backing bearing 5) disposed in said inner bore of said housing and supporting an opposite hemisphere of said ball portion of said ball stud from said at least one angled portion of said inner surface of said plastic piece of said exit bearing (it can be seen in Fig. 1, 7 that the backing bearing supports a hemisphere of the ball portion that is opposite the hemisphere supported by the angled portion).  
	Regarding claim 9, Satoh discloses wherein said metal piece has at least one through opening and wherein a plastic material of said plastic piece extends through said at least one through opening (see Annotated Fig. 3 below).  

    PNG
    media_image10.png
    245
    336
    media_image10.png
    Greyscale

Annotated Figure 10
Response to Arguments
Amendments filed December 17th, 2021 have been received and overcome the prior claim objections. Arguments filed in response to the prior art rejections of claims 1-15 have been fully considered, but they are not persuasive.
The rejection of claims 1 and 10 as being anticipated by Satoh has been traversed, as Applicant argues that the exit bearing of Satoh does not have a metal piece having a semi-conical shape. Examiner respectfully disagrees.
Claims 1 and 10 both require that “said metal piece having a semi-conical shape”. Google dictionary defines the word cone as “a solid or hollow object which tapers from a circular or roughly circular base to a point”. Google dictionary also defines the word taper as “diminish or reduce in thickness toward one end”. When viewing the metal piece (41) of Satoh, it can be seen that the metal piece extends from a base (the bottom of the metal piece) and gradually reduces in thickness until its end (the top of the metal piece). The metal piece of Satoh can be seen to have a spherical inner surface, however, with the above definitions in mind, the metal piece could be described as having a sphero-conical (i.e. semi-conical) shape, as it is not entirely a cone, nor is it entirely a sphere. As such, based upon Examiner’s interpretation of the prior art, and when giving the claims their broadest reasonable interpretation, Satoh does disclose of an exit bearing having a metal piece with a semi-conical shape.
The rejection of claims 1 and 10 as being obvious over Wood in view of Smith has been traversed, as Applicant argues that the bearing of Wood does not have a metal piece having a semi-conical shape. Examiner respectfully disagrees.
When viewing the metal piece (176) of Wood, it can be seen that the metal piece extends from a base (the bottom of the metal piece) and gradually reduces in thickness until its end (the top of the metal piece). The metal piece of Wood has a shape that is extremely similar to the metal piece of Satoh, wherein the metal piece of Wood could also be described as having a sphero-conical (i.e. semi-conical) shape, as it is not entirely a cone, nor is the shape of the metal piece entirely a sphere. As such, based upon Examiner’s interpretation of the prior art, and when giving the claims their broadest reasonable interpretation, Wood does disclose of an exit bearing having a metal piece with a semi-conical shape.
Examiner would like to note that while the metal pieces of both Satoh and Wood have a shape that could be described as semi-conical, they do not have a frusto-conical shape, which is a more accurate description of the shape of Applicant’s metal piece that is seen within the figures of the instant application.
Also, while not argued by Applicant, Examiner would also like to note that the rejections of independent claim 13 as being anticipated by Satoh and as being obvious over Wood in view of Smith are supported by the above rationale with respect to claims 1 and 10.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852. The examiner can normally be reached M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678